DETAILED ACTION
Claims 1-4, 6-10, & 12-22 are currently pending and have been examined.
This action is in response to the amendment filed on 6/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, & 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-4, 6-8, & 21-22 are drawn to a system for generating proposals for medical services for patients which is within the four statutory categories (i.e. apparatus).   Claims 2, 9-10, & 12-14 are drawn to a method for generating proposals for medical services for patients which is within the four statutory categories (i.e. process).   Claims 15-20 are drawn to a non-transitory medium for generating proposals for medical services for patients which is within the four statutory categories (i.e. manufacture).   


2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. (Currently Amended) A system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to an arbitrage system; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and the arbitrage system, wherein the arbitrage system comprises:
a communication interface, wherein the communication interface is configured to receive patient information and service information via an electronic communications network;

a processor configured to execute the one or more modules, the processor when executing the one or more modules causes the arbitrage system to perform a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services;
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information includes available services, costs and availability for the available services, and incentives available; and
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers; and
automatically transmitting, via the electronic communications network to the plurality of user terminals, the at least one proposal for the medical services for each patient of the plurality of patients.
The Examiner submits that the foregoing underlined limitations constitute: (a) "methods of organizing human activity" because generating proposals for medical services for patients, under its broadest reasonable interpretation represents managing 
Accordingly, claims 1-2 & 15 describe at least one abstract idea.
Dependent claims 3-4, 6-10, 12-14 & 16 include other limitations for example claims 2, 9, and 16 recite receiving a selected proposal and updating the proposal, claims 4, 10, & 17 recite generating schedules for medical services, claims 6, 12, 19 recite identifying time slots, claims 7, 13, 20 recite receiving an incentive and sending the incentive to a patient, claims 8 & 14 recite receiving an updated selection and updating a schedule based on the selection, claim 18 recites providing time slots and updating available time slots based on a selection and generating an updated proposal, claim 21 recites the type of available service, and claim 22 recites a suggested best fit proposal; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1-2 & 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the 
In the present case, claims 1-4, 6-10, & 12-22 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of:
1. (Currently Amended) A system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to an arbitrage system; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and the arbitrage system, wherein the arbitrage system comprises:
a communication interface, wherein the communication interface is configured to receive patient information and service information via an electronic communications network;
a storage device, wherein the storage device includes one or more modules for the arbitrage system; and
a processor configured to execute the one or more modules, the processor when executing the one or more modules causes the arbitrage system to perform a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services;
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information includes available services, costs and availability for the available services, and incentives available; and
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers; and
automatically transmitting, via the electronic communications network to the plurality of user terminals, the at least one proposal for the medical services for each patient of the plurality of patients.
The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount to adding the words "apply it" (or an equivalent) with the judicial 
Adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g) (such as collecting patient and service data via user terminals and service systems and transmitting proposal data over a network to a user).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-4, 6-10, & 12-22 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer.  The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount also amount to a commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [81] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g).  The data gathering activities also amount to well-understood, routine, conventional activities previously known to the industry: receiving 
Therefore claims 1-4, 6-10, & 12-22 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 & 11 recite “providing the available time slots to user terminals associated with a first grouping of 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites wherein the services available includes downtime for a specific medical device. However, the specification does not provide any description as to the services available including data regarding downtime for a specific medical device. Para. 77 of Applicant’s specification describes costs and availability for the available services but there is no further disclosure as to downtime of a specific medical device. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-17, 19-20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 20120109679) in view of Hatamleh (US20150046208).
As per claim 1, Massoumi teaches a system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to the arbitrage system (para. 139: patient terminals connected to aggregator server); and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system (para. 139: provider systems connected to aggregator server);
and the arbitrage system (para. 139: centralized aggregator): , wherein the arbitrage system comprises:

a storage device, wherein the storage device includes one or more modules for the arbitrage system (para. 120: aggregator database); and
a processor configured to execute the one or more modules (para. 139-140: aggregator server executes various processes), the processor when executing the one or more modules causes the arbitrage system to perform a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services (para. 180: patients can request appointment with provider with specific requirements; patient can select different options or alternatives);
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information includes available services, costs and availability for the available services (para. 120, 149: aggregator collects provider data from various provider systems including times, services, and cost data); and
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers (para. 180: system generates appointment proposal to patient based 
automatically transmitting, via the electronic communications network to the plurality of user terminals, the at least one proposal for the medical services for each patient of the plurality of patients (para. 158: system displays appointment confirmation to user via network).
	Massoumi does not expressly teach to collecting incentive data from a provider.
	Hatamleh, however, teaches to receiving discount data from a provider (para. 21, 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving discount data from a provider feature in Hatamleh with Massoumi based on the motivation of improve their customer base through various tools and techniques (Hatamleh – para. 4).
Claim 2 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
As per claim 3, Massoumi and Hatamleh teach the system of claim 1.  Massoumi teaches wherein the arbitrage system is further configured to perform:

updating the at least one proposal based on the selected proposal (para. 156: system updates proposal as confirmed).
As per claim 4, Massoumi and Hatamleh teach the system of claim 1.  Massoumi teaches wherein the arbitrage system is further configured to perform:
generating a plurality of schedules, wherein each schedule in the plurality of schedules corresponds to each medical service provider in the plurality of medical service providers, wherein each schedule is based on the collected service information and includes a plurality of time slots, each time slot in the plurality of time slots includes availability information (Fig. 23B; para. 177: system generates schedules for providers based on collected provider availability data including time slots open); and
wherein the at least one proposal corresponds to available time slots in the plurality of schedules (para. 177: appointments can be made based on available time slot selected).
As per claim 6, Massoumi and Hatamleh teach the system of claim 4.  Massoumi teaches wherein the arbitrage system is further configured to perform:
identifying time slots of the available time slots, wherein the identified time slots correspond to gaps in the generated plurality of schedules (Fig. 23B; para. 177: system generates schedules for providers based on collected provider availability data including time slots open); and

As per claim 7, Massoumi and Hatamleh teach the system of claim 3.  Massoumi does not expressly teach wherein the arbitrage system is further configured to perform:
receiving, from a medical service provider corresponding to the selected proposal, an incentive for the first patient, wherein the incentive comprises a payment amount and a time slot; and
sending the received incentive to a user terminal in the plurality of user terminals associated with the first patient.
	Hatamleh, however, teaches to receiving discount data from a provider (para. 21, 26). Hamalteh also teaches to sending the incentive to a patient (para. 6).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 8, Massoumi and Hatamleh teach the system of claim 7.  Massoumi does not expressly teach wherein the arbitrage system is further configured to perform:
receiving, from the user terminal associated with the first patient, an updated selection based on the incentive; and
updating the generated schedule for the medical service provider corresponding to the received selection.
Hatamleh, however, teaches to receiving a reservation request from a patient based on the discount and updating the schedule (para. 28, 37).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 15-17 & 19-20 recites substantially similar limitations as those already addressed in claims 2-4 & 6-8 and, as such, are rejected for similar reasons as given above.
As per claim 22, Massoumi and Hatamleh teach the system of claim 1. Massoumi teaches wherein the at least one proposal for the medical services for each patient of the plurality of patients is a suggested best fit for each patient of the plurality of patients (Figs. 23A & 23B; para. 176-177: based on patient input requirements system determines best fit results that match the patient input requirements such as appointment date and reason for visit).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 20120109679) & Hatamleh (US20150046208) as applied to claim 17 above, and in further view of Kaufman (US20140249878).
As per claim 18, Massoumi and Hatamleh teach the non-transitory computer-readable medium of claim 17, wherein the arbitrage system is further configured to perform:
updating the available time slots based on the received at least one selection (Massoumi — para. 165: system updates available appointment times based on client
appointments).

Kaufman, however, teaches to receiving a request for an appointment with preferred time slots and maximum payment information (para. 98-99). Kaufman also teaches to providing time slots to the requesting user and updating the schedule based on the selection (para. 98-99). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving a request for an appointment with preferred time slots and maximum payment information feature in Kaufman with Massoumi and Hatamleh based on the motivation of efficiently and timely scheduling appointments, filling gaps in a schedule, and rescheduling appointments or accommodating in another manner cancelations (Kaufman — para. 14).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 20120109679) & Hatamleh (US20150046208) as applied to claim 1 above, and in further view of Danehorn (US20070067194).
s per claim 21, Massoumi and Hatamleh do not expressly teach the system of claim 1, wherein the services available includes downtime for a specific medical device.
Danehorn, however, teaches to scheduling appointments using availability data for specific medical devices including downtime data such as when apparatus is currently in use (para. 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving a request for an appointment with preferred time slots and maximum payment information feature in Danehorn with Massoumi and Hatamleh based on the motivation of improve the efficiency of use of all of the apparatuses that are used to conduct the various procedures (Danehorn — para. 9).

Response to Arguments
Applicant’s arguments on pages 10-15 regarding claims 1-4, 6-10, & 12-22 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant argues that:
The claims are not directed to mental processes.
Regarding A, the Examiner asserts that the 101 rejection above identifies that the claims constitute "methods of organizing human activity" because generating proposals for medical services for patients, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as managing interactions between patients and physicians by organizing patient 
Similar to Claim 1 of Example 42, the additional elements integrate the abstract idea into a practical application.
The Examiner asserts that Claim 1 of Example 42 was found eligible because the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The same cannot be said here. The additional elements identified in the 101 rejection above including the arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amounts to the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and simply add a general purpose computer or computer components after the fact to an abstract idea. See MPEP 2106(f)(2). There is no specific improvement to the functioning of a computer, to any other technology or technical field and the additional limitations amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The claims do not monopolize the abstract idea and are directed toward a very specific use of technology to a valuable end.
Regarding C, the Examiner asserts that while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).
Applicant’s arguments on pages 15-18 regarding claims 1-4, 6-10, & 12-22 being rejected under 35 USC § 103 have been fully considered but they are not persuasive.  Applicant argues that:
Massoumi and Hatamleh fails to teach generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the plurality of medical service providers.
Regarding D, the Examiner asserts that the limitation of maximizing utilization is interpreted as an intended result and Massoumi is capable of maximizing utilization by allowing users to only book available appointments and therefore meets the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jonathan Ng/           Primary Examiner, Art Unit 3619